[Cite as Portage Cty. Educators Assn. for Dev. Disabilities - Unit B, OEA/NEA v. State Emp. Relations Bd.,
2020-Ohio-7004.]

                                    IN THE COURT OF APPEALS

                                ELEVENTH APPELLATE DISTRICT

                                     PORTAGE COUNTY, OHIO


PORTAGE COUNTY EDUCATORS                                 :           OPINION
ASSOCIATION FOR DEVELOPMENTAL
DISABILITIES – UNIT B, OEA/NEA,                          :
                                                                     CASE NO. 2019-P-0055
                 Appellant,                              :

        - vs -                                           :

STATE EMPLOYMENT RELATIONS                               :
BOARD, et al.,
                                                         :
                 Appellees.


Civil Appeal from the Portage County Court of Common Pleas.
Case No. 2018 CV 00408.

Judgment: Reversed; remanded.


Ira J. Mirkin, Richard T. Bush, and Stanley J. Okusewsky, Green, Haines, Sgambati
Co., LPA, 100 Federal Plaza East, Suite 800, P.O. Box 849, Youngstown, OH 44501
(For Appellant).

Ronald J. Habowski, 1931 Basswood Drive, Kent, OH 44240 (For Appellee Portage
County Board of Developmental Disabilities).

Dave Yost, Ohio Attorney General, State Office Tower, 30 East Broad Street, 16th
Floor, Columbus, OH 43215; and Lisa A. Reid, Assistant Attorney General, 615 West
Superior Avenue, 11th Floor, Cleveland, OH 44113 (For Appellee State Employment
Relations Board).



TIMOTHY P. CANNON, P.J.

        {¶1}     This appeal stems from a labor relations dispute between the Portage

County Educators Association for Developmental Disabilities–Unit B, OEA/NEA (“the
Association”) and the Portage County Board of Developmental Disabilities (“the Board”),

during which members of the Association picketed outside the private residences of six

Board members and outside the place of private employment of one Board member.

The State Employment Relations Board determined the Association committed an unfair

labor practice. At issue on appeal is whether the statute upon which that determination

was based is an unconstitutional restriction on speech. The lower court affirmed its

constitutionality. Based on our decision that the statute is content-based, not necessary

to serve a compelling state interest, and not narrowly tailored to achieve those interests

by the least restrictive means, we reverse the decision of the Portage County Court of

Common Pleas and remand the matter for further proceedings.

                           Factual and Procedural History

      {¶2}   The Board and the Association were parties to a collective bargaining

agreement effective from September 1, 2013, through August 31, 2016 (“the

Agreement”). The Agreement contained a grievance procedure that culminated in final

and binding arbitration. On September 28, 2016, the parties began negotiations for a

successor agreement. They entered into mediation on March 30, 2017.

      {¶3}   On September 15, 2017, the State Employment Relations Board (“SERB”)

received from the Association a Notice of Intent to Strike or Picket. On October 4, 2017,

the Board declared an impasse in negotiations pursuant to the parties’ Agreement. The

Association went on strike that same day. The strike concluded on November 27, 2017,

and the parties entered into a successor agreement on November 28, 2017.

      {¶4}   During the strike, members of the Association engaged in picketing related

to the successor contract negotiations, a labor relations dispute, on nine separate days




                                            2
during the month of October 2017. The picketing took place on public sidewalks and/or

public streets outside of, in front of, or across the street from the residences of six Board

members, as well as the place of private employment of one of those Board members.

The Association members who engaged in the picketing did so under the inducement

and/or encouragement of the Association. The Association members were aware they

were picketing the residences of the six Board members and the place of private

employment of one of the Board members.

       {¶5}   The Board filed seven unfair labor practice charges with SERB against the

Association, pursuant to and in accordance with R.C. 4117.12(B) and O.A.C. Rule

4117-7-01. The Board alleged the Association had violated R.C. 4117.11(B)(7) and

(B)(8). The (B)(8) allegations were subsequently dismissed for lack of probable cause.

With regard to the remaining allegations, the parties agreed to stipulate the case directly

to SERB and submitted joint stipulations of fact.

       {¶6}   The Association challenged the constitutionality of the statute at the

hearing level. SERB declined to determine the constitutional validity of the statute in the

administrative action due to its lack of jurisdiction over constitutional claims. State ex

rel. Rootstown Local School Dist. Bd. of Educ. v. Portage Cty. Court of Common Pleas,

78 Ohio St. 3d 489, 494 (1997), quoting State ex rel. Columbus S. Power Co. v.

Sheward, 63 Ohio St. 3d 78, 81 (1992) (“‘It is settled that an administrative agency is

without jurisdiction to determine the constitutional validity of a statute.’”).

       {¶7}   On May 3, 2018, SERB found the Association had violated R.C.

4117.11(B)(7), which provides:

              (B) It is an unfair labor practice for an employee organization, its
              agents, or representatives, or public employees to: * * * (7) Induce



                                               3
             or encourage any individual in connection with a labor relations
             dispute to picket the residence or any place of private employment
             of any public official or representative of the public employer[.]

      {¶8}   The Board is a “public employer” as defined in R.C. 4117.01(B). The

Board members are public officials and representatives of the Board. The Association

is an “employee organization” as defined in R.C. 4117.01(D) and is the exclusive

representative for all Service and Support Administrators as defined in R.C. 5126.15

and O.A.C. 5123-4-02 (previously defined in O.A.C. 5123:2-1-11).

      {¶9}   The Association filed an administrative appeal in the Portage County

Court of Common Pleas, challenging the constitutionality of the statute on its face and

as applied. It argued R.C. 4117.11(B)(7) is an unconstitutional content-based restriction

on speech, in violation of the First Amendment to the United States Constitution.

      {¶10} The lower court upheld SERB’s decision in a March 27, 2019 judgment

entry. The lower court held that R.C. 4117.11(B)(7) is content-neutral, constitutional,

and enforceable.

                                 Assignment of Error

      {¶11} From this judgment, the Association appealed to this court and raises one

assignment of error for our review:

             The lower court erred in affirming the State Employment Relations
             Board’s unfair labor practice determination against Appellant
             Association because such determination and the statute upon
             which it was based, R.C. 4117.11(B)(7), ban constitutionally
             protected picketing activity in violation of the rights of the
             Association and its members to free speech and equal protection.

      {¶12} We review challenges to the constitutionality of a law de novo. State v.

Weaver, 11th Dist. Trumbull No. 2013-T-0066, 2014-Ohio-1371, ¶10; Am. Fedn. of

State, Cty. & Mun. Emps. Local # 74 v. Warren, 177 Ohio App. 3d 530, 2008-Ohio-3905,



                                           4
¶30 (11th Dist.). “De novo review is independent from and without deference to the trial

court’s determination.” State v. Henderson, 11th Dist. Portage No. 2010-P-0046, 2012-

Ohio-1268, ¶10 (citation omitted).

      {¶13} R.C. 4117.11(B)(7) is part of the state of Ohio’s Public Employees

Collective Bargaining Act, which was enacted in 1984 to govern labor relation disputes

between the government as an employer and its public employees. It was “intended to

create a comprehensive scheme to facilitate the orderly resolution of or to minimize

labor relation disputes involving public employees by creating clarity and stability in an

area that previously had none.” Harrison Hills Teachers Assn. v. State Emp. Relations

Bd., 7th Dist. Harrison No. 15 HA 0008, 2016-Ohio-4661, ¶32, citing State ex rel.

Dayton Fraternal Order of Police Lodge No. 44 v. State Emp. Relations Bd., 22 Ohio

St.3d 1, 5 (1986).

      {¶14} The statute prohibits an “employee organization,” such as the Association,

from “induc[ing] or encourag[ing] any individual in connection with a labor relations

dispute,” such as the Association members, “to picket the residence or any place of

private employment” of any “representative of the public employer,” such as the Board

members. At issue is whether R.C. 4117.11(B)(7) is an unconstitutional content-based

regulation of speech.

                        Restrictions on Speech in Public Forums

      {¶15} “It is well settled that picketing is a ‘pristine and classic’ exercise of First

Amendment freedoms, striking at the core of our nation’s commitment to the principle

that ‘debate on public issues should be uninhibited, robust, and wide-open.’” Seven

Hills v. Aryan Nations, 76 Ohio St. 3d 304, 306 (1996), quoting Edwards v. South




                                            5
Carolina, 372 U.S. 229, 235 (1963) and New York Times Co. v. Sullivan, 376 U.S. 254,

270 (1964). “While citizens do not enjoy the absolute right to free speech, neither does

the state enjoy the absolute right to regulate speech. Rather, the degree to which a

state may regulate speech depends upon the place of that speech.” Id., citing Frisby v.

Schultz, 487 U.S. 474, 479 (1988), citing Perry Edn. Assn. v. Perry Local Educators’

Assn., 460 U.S. 37, 44 (1983).

       {¶16} The parties agree that the picketing at issue took place on public streets

and public sidewalks in front of or across from the Board members’ residences and

place of private employment. These are “quintessential” public forums. Thus, our First

Amendment analysis begins with a determination as to whether R.C. 4117.11(B)(7) is

“content-based” or “content-neutral.” Id., citing Frisby at 481 and Perry at 45, supra

(“The constitutionality of restrictions on speech in a public forum is measured by

whether the particular restriction is content-based or content-neutral.”).

                               Content-Neutral Restrictions

       {¶17} “Content-neutral speech restrictions are those that are ‘“justified without

reference to the content of the regulated speech.”’” Id., quoting Ward v. Rock Against

Racism, 491 U.S. 781, 791 (1989), quoting Clark v. Community for Creative Non-

Violence, 468 U.S. 288, 293 (1984). “A regulation is said to be content-neutral if it

merely incidentally burdens speech by regulating the time, place, or manner of the

speech. * * * ‘A regulation that serves purposes unrelated to the content of expression

is deemed neutral, even if it has an incidental effect on some speakers or messages but

not others.’” Harrison Hills, supra, at ¶21, quoting Ward, supra, at 791 and citing United

States v. Playboy Entertainment Group, Inc., 529 U.S. 803, 817 (2000).




                                             6
      {¶18} Content-neutral restrictions are subject to “intermediate scrutiny” review.

“In meeting the intermediate scrutiny test for a content-neutral law, the statute must

impose a reasonable restriction that is narrowly tailored to serve a significant (as

opposed to compelling) governmental interest and must leave open alternative channels

for communication of the information.” Id. at ¶18, citing Perry, supra, at 45 and Ward,

supra, at 791, 797-798 (the law need not be the least restrictive means).

                               Content-Based Restrictions

      {¶19} “On the other hand, restrictions that focus on the direct impact of the

speech on its audience are properly analyzed as content-based.” Seven Hills, supra, at

306, citing Boos v. Barry, 485 U.S. 312, 321 (1988).

             Government regulation of speech is content based if a law applies
             to particular speech because of the topic discussed or the idea or
             message expressed. This commonsense meaning of the phrase
             “content based” requires a court to consider whether a regulation of
             speech “on its face” draws distinctions based on the message a
             speaker conveys. Some facial distinctions based on a message are
             obvious, defining regulated speech by particular subject matter, and
             others are more subtle, defining regulated speech by its function or
             purpose. Both are distinctions drawn based on the message a
             speaker conveys, and, therefore, are subject to strict scrutiny.

Reed v. Town of Gilbert, Ariz., 576 U.S. 155, 163-164 (2015) (citations omitted)

(emphasis added); accord Turner Broadcasting Sys., Inc. v. Fed. Communications

Comm., 512 U.S. 622, 642-643 (1994) and Burson v. Freeman, 504 U.S. 191, 197

(1992) (a law may be content based regardless of whether the law favors or disfavors

the message being regulated).

      {¶20} Content-based restrictions are subject to “strict scrutiny” review, as they

necessarily implicate Equal Protection principles. “In meeting the strict scrutiny test for

a content-based law, the government is required to show that the regulation is



                                            7
necessary to serve a compelling state interest and is narrowly tailored to achieve that

interest by the least restrictive means.” Harrison Hills, supra, at ¶17, citing Perry, supra,

at 45 and Playboy, supra, at 813; accord Carey v. Brown, 447 U.S. 455, 461-462 (1980)

(citations omitted) (“When government regulation discriminates among speech-related

activities in a public forum, the Equal Protection Clause mandates that the legislation be

finely tailored to serve substantial state interests, and the justifications offered for any

distinctions it draws must be carefully scrutinized.”).

                                      Burden of Proof

       {¶21} Content-neutral restrictions are presumed valid; the party challenging the

statute must show it is unconstitutional.         See Ward, supra, at 789-790; State v.

Thompkins, 75 Ohio St. 3d 558, 560 (1996). Content-based restrictions are presumed

invalid; the burden is on the government to show that the restriction is constitutional.

Playboy, supra, at 816-817; accord In re Judicial Campaign Complaint, 141 Ohio St. 3d
355, 2014-Ohio-4046, ¶19-20.

                              Revised Code § 4117.11(B)(7)

       {¶22} First, we must emphasize the particular prohibition of the statute. R.C.

4117.11(B)(7) does not directly prohibit picketing. Rather, it prohibits the inducement or

encouragement of picketing:

              (B) It is an unfair labor practice for an employee organization, its
              agents, or representatives, or public employees to: * * * (7) Induce
              or encourage any individual in connection with a labor relations
              dispute to picket the residence or any place of private employment
              of any public official or representative of the public employer[.]

(Emphasis added.) This distinction was not noted by the parties on appeal, nor is it

evident from certain case law and secondary sources, which often refer to the statute as




                                              8
a prohibition on picketing. Nevertheless, in terms of a free speech analysis, it is a

distinction without a difference. The statute must be analyzed in terms of picketing, in

order to determine whether the proscription against inducing or encouraging picketing is

in furtherance of a lawful or unlawful objective.     See, e.g., Internatl. Bhd. of Elec.

Workers v. Natl. Labor Relations Bd., 341 U.S. 694 (1951) (“IBEW v. NLRB”) (analyzing

the federal government’s power to prohibit the inducement or encouragement of

secondary picketing under the National Labor Relations Act).

       {¶23} Two Ohio appellate districts have analyzed the constitutionality of R.C.

4117.11(B)(7) as it pertains to the regulation of speech:

       {¶24} In 1998, the Eighth Appellate District reviewed a challenge to the statute

after union members picketed the residence of a public official. The court held the

statute is an unconstitutional restriction on speech because it “is not content-neutral,

does not serve a compelling state interest, and is not narrowly tailored.” United Elec.,

Radio & Machine Workers of Am. v. State Emp. Relations Bd., 126 Ohio App. 3d 345,

354 (8th Dist.1998), appeal not allowed, 83 Ohio St. 3d 1447 (1998).

       {¶25} In 2016, the Seventh Appellate District reviewed a challenge to the statute

after union members picketed a public street outside a school board member’s place of

private employment.     In that context, the court held the statute is a constitutional

restriction on speech because it is “‘justified without regard to the content’ of the

regulated conduct and is a reasonable time, place, or manner restriction, most

specifically a place restriction.” Harrison Hills Teachers Assn. v. State Emp. Relations

Bd., 7th Dist. Harrison No. 15 HA 0008, 2016-Ohio-4661, ¶36, quoting Ward, supra, at

791.




                                            9
                       Chicago v. Mosley and Carey v. Brown

      {¶26} In United Electrical, the Eighth District reached its decision that R.C.

4117.11(B)(7) is unconstitutional by relying on two United States Supreme Court cases:

Chicago v. Mosley, 408 U.S. 92 (1972) and Carey v. Brown, 447 U.S. 455 (1980).

      {¶27} In Chicago v. Mosley, picketing near a school was prohibited except for

peaceful labor picketing of a school involved in a labor dispute. The Chicago ordinance

provided:

             ‘A person commits disorderly conduct when he knowingly:

             ‘(i) Pickets or demonstrates on a public way within 150 feet of any
             primary or secondary school building while the school is in session
             and one-half hour before the school is in session and one-half hour
             after the school session has been concluded, provided, that this
             subsection does not prohibit the peaceful picketing of any school
             involved in a labor dispute. . . .’ Municipal Code, c. 193—1(i).

Mosley, supra, at 92-93.

      {¶28} The United States Supreme Court determined this ordinance was content

based because it “describes impermissible picketing not in terms of time, place, and

manner, but in terms of subject matter.” Id. at 99. “Peaceful picketing on the subject of

a school’s labor-management dispute is permitted, but all other peaceful picketing is

prohibited. The operative distinction is the message on a picket sign.” Id. at 95. The

Court explained that, “[o]nce a forum is opened up to assembly or speaking by some

groups, government may not prohibit others from assembling or speaking on the basis

of what they intend to say. Selective exclusions from a public forum may not be based

on content alone, and may not be justified by reference to content alone.” Id. at 96.

The Court further concluded the content-based ordinance was not narrowly tailored to

achieve a compelling governmental interest because “‘[p]eaceful’ nonlabor picketing,



                                           10
however the term ‘peaceful’ is defined, is obviously no more disruptive than ‘peaceful’

labor picketing.” Id. at 100.

       {¶29} The Court was careful to provide, however, that its holding in Mosley “is

not to say that all picketing must always be allowed. We have continually recognized

that reasonable ‘time, place and manner’ regulations of picketing may be necessary to

further significant governmental interests.” Id. at 98, citing Cox v. New Hampshire, 312
U.S. 569, 575-576 (1941); Poulos v. New Hampshire, 345 U.S. 395, 398 (1953); Cox v.

Louisiana, 379 U.S. 536, 554-555 (1965); and Adderley v. Florida, 385 U.S. 39, 46-48

(1966). “And the State may have a legitimate interest in prohibiting some picketing to

protect public order. But these justifications for selective exclusions from a public forum

must be carefully scrutinized.” Id. at 98-99.

       {¶30} In Carey v. Brown, an Illinois statute prohibited picketing of residences or

dwellings unless the residence or dwelling was used as a place of business.             The

statute provided:

              ‘It is unlawful to picket before or about the residence or dwelling of
              any person, except when the residence or dwelling is used as a
              place of business. However, this Article does not apply to a person
              peacefully picketing his own residence or dwelling and does not
              prohibit the peaceful picketing of a place of employment involved
              in a labor dispute or the place of holding a meeting or assembly on
              premises commonly used to discuss subjects of general public
              interest.’

Carey, supra, at 457.

       {¶31} The U.S. Supreme Court interpreted the “place of employment” exception

as dividing “residences and dwellings” into two categories: (1) “those at which picketing

is lawful (i.e., all places of employment involved in labor disputes)” and (2) “those at

which it is unlawful (i.e., all other residences and dwellings).” Id. at 461, fn. 5. Further,



                                             11
the parties and courts involved in the litigation “interpreted the statutory exception for

‘peaceful picketing of a place of employment involved in a labor dispute’ as embodying

the additional requirement that the subject of the picketing be related to the ongoing

labor dispute.” Id. at 460, fn. 4.

       {¶32} The Court determined the statute at issue was content based. “On its

face, the statute accords preferential treatment to the expression of views on one

particular subject; information about labor disputes may be freely disseminated but

discussion of all other issues is restricted. The permissibility of residential picketing

under the Illinois statute is thus dependent solely on the nature of the message being

conveyed.” Id. at syllabus.

       {¶33} The Court held that the statute in Carey was also unconstitutional under

the Equal Protection Clause of the Fourteenth Amendment. “While the State’s interest

in protecting the well-being, tranquility, and privacy of the home is of the highest order,

the crucial question is whether the statute advances that objective in a manner

consistent with the Equal Protection Clause. Because the statute discriminates among

pickets based on the subject matter of their expression, the answer to that question

must be ‘No.’” Id.

       {¶34} Again, the Carey Court warned it was “not to be understood to imply,

however, that residential picketing is beyond the reach of uniform and nondiscriminatory

regulation. For the right to communicate is not limitless. Even peaceful picketing may

be prohibited when it interferes with the operation of vital governmental facilities or

when it is directed toward an illegal purpose.” Id. at 470 (internal citations omitted).

“Moreover, we have often declared that ‘[a] state or municipality may protect individual




                                            12
privacy by enacting reasonable time, place, and manner regulations applicable to all

speech irrespective of content.’” Id. (emphasis sic), quoting Erznoznik v. Jacksonville,

422 U.S. 205, 209 (1975).        “In sum,” the Court concluded, “‘no mandate in our

Constitution leaves States and governmental units powerless to pass laws to protect the

public from the kind of boisterous and threatening conduct that disturbs the tranquility of

spots selected by the people either for homes, wherein they can escape the hurly-burly

of the outside business and political world, or for public and other buildings that require

peace and quiet to carry out their functions, such as courts, libraries, schools, and

hospitals.’” Id. at 470-471, quoting Gregory v. Chicago, 394 U.S. 111, 118 (1969)

(Black, J., concurring).

                           R.C. 4117.11(B)(7) is Content Based

       {¶35} Relying on Mosley and Carey, the Eighth District declared in United

Electrical that R.C. 4117.11(B)(7) is unconstitutional because the Ohio statute regulates

picketing in a public forum solely on the basis of its content. The court held, “[i]n the

case at bar, the state of Ohio’s purpose is to regulate a very specific type of speech:

residential labor picketing.    The statute does not neutrally regulate all residential

picketing; rather, the statute’s proscription against residential picketing applies only to ‘a

labor relations dispute.’” United Elec., supra, at 351-352.

       {¶36} Here, the Association urges this court to reverse the lower court’s decision

based on the line of reasoning found in Mosley, Carey, and United Electrical. The

Association argues that, in addition to the “place” regulation found in R.C.

4117.11(B)(7), the phrase, “in connection with a labor dispute,” also regulates content.




                                             13
       {¶37} The Board and SERB respond that R.C. 4117.11(B)(7) is distinguishable

from the laws at issue in Mosley and Carey because the statute is merely a reasonable

“time, place and manner” regulation irrespective of content.

       {¶38} In Mosley, the ordinance prohibited all picketing near a school except for

peaceful picketing of a school involved in a labor dispute.        In Carey, the statute

prohibited residential picketing except for peaceful picketing of a place of employment

involved in a labor dispute. Whether an individual violated these laws by picketing in a

particular place depended on the content of the message on the individual’s picket sign:

if related to a labor dispute, it was lawful; any other message was unlawful.

       {¶39} R.C. 4117.11(B)(7) provides that an employee organization (e.g., the

Association) commits an unfair labor practice when it induces or encourages any

individual in connection with a labor relations dispute (e.g., the Association members) to

picket in two locations—the residence or place of private employment of a public

employer’s representatives (e.g., the Board members). It is without question, therefore,

that the statute does regulate the “place” of where picketing may be induced or

encouraged.    However, it is only a violation of the statute to induce or encourage

picketing at those locations when said picketing is “in connection with a labor relations

dispute.”   Whereas the laws in Mosley and Carey favored labor picketing, R.C.

4117.11(B)(7) disfavors it.   In other words, if related to a labor relations dispute,

inducing or encouraging the picketing is unlawful under the statute; if not related to a

labor relations dispute, inducing or encouraging the picketing is lawful under the statute.

Thus, similar to Mosley and Carey, whether an individual or organization violates the

statute depends on the content of the message on the picket sign.




                                            14
       {¶40} Accordingly, we agree with the Eighth District’s holding in United

Electrical. We disagree, therefore, with the Seventh District’s subsequent holding in

Harrison Hills, that the statute is “‘justified without regard to the content’ of the regulated

conduct and is a reasonable time, place, or manner restriction, most specifically a place

restriction.” Harrison Hills, supra, at ¶36, quoting Ward, supra, at 791. The limitation is

not merely upon the place at which the Association may induce or encourage its

members to picket, it is also based upon content.

                                   Secondary Picketing

       {¶41} In Harrison Hills, the Seventh District further distinguished picketing a

place of private employment from picketing a private residence by concluding that the

former “is more akin to the secondary picketing labor cases than the Mosley and Carey

cases[.]” Id. at ¶34.   As explained below, we disagree with the Seventh District’s

analysis of secondary picketing and, therefore, with its conclusion that strict scrutiny

does not apply to the whole of R.C. 4117.11(B)(7).

       {¶42} “The gravamen of a secondary boycott is that its sanctions bear, not upon

the employer who alone is a party to the dispute, but upon some third party who has no

concern in it. Its aim is to compel him to stop business with the employer in the hope

that this will induce the employer to give in to his employee’s demands.” Internatl. Bhd.

of Elec. Workers, Local 501 v. Natl. Labor Relations Bd., 181 F.2d 34, 37 (2d Cir.1950),

aff’d, 341 U.S. 694 (1951).

       {¶43} “The typical paradigm in the industrial context features a labor

organization with a dispute against A, but instead of merely pressuring A directly with a

strike, picket, handbill or other action, the labor organization pressures A indirectly, by




                                              15
making A’s clients, suppliers or other persons with whom A conducts business the

target of such activity.     The desired effect is to pressure A to capitulate to union

demands by virtue of the threat of those other persons terminating their relationships

with A in order to be rid of the unwanted union pressure.” Bock, Secondary Boycotts:

Understanding NLRB Interpretation of Section 8(b)(4)(B) of the Natl. Labor Relations

Act, 7 U. Pa. J. Lab. & Emp. L. 905, 908 (2005) (footnotes omitted).

                           Lawful vs. Unlawful Secondary Picketing

       {¶44} In Harrison Hills, the Seventh District essentially reached a conclusion that

all secondary picketing in the context of a labor dispute may be proscribed by the state

because it is contrary to state policy and was enjoined under the common law. Harrison

Hills, supra, at ¶35. However, this conclusion fails to consider the nuances of the

opinions on this issue from both the Ohio and United States Supreme Courts. Neither

the prohibitions on secondary picketing that have been upheld nor the relevant case law

proscribe all secondary activity.     Rather, there are distinctions between lawful and

unlawful secondary activity based on the picketer’s conduct and objective.

       {¶45} For instance, the Seventh District relied on the Ohio Supreme Court case

of W.E. Anderson Sons for its statement that Ohio common law enjoined the secondary

picketing of neutrals. However, the definition of a prohibited “secondary boycott” in

W.E. Anderson Sons did not encompass all secondary activity. Rather, it was limited as

follows:

             ‘A secondary boycott is a combination not merely to refrain from
             dealing with a person, or to advise, or by peaceful means
             persuade, his customers to refrain from dealing with him, but to
             exercise coercive persuasion upon such customers, actually
             causing them to withhold or withdraw their patronage from his
             through fear of loss or damage to themselves.’



                                             16
W.E. Anderson Sons Co. v. Local Union No. 311, Internatl. Bhd. of Teamsters, 156
Ohio St. 541, 563 (1952) (emphasis added), quoting 24 Ohio Jurisprudence, 676,

Section 61.

       {¶46} Indeed, the syllabus of the Court provides that, “Where no unlawful

purpose or object is involved, workers may by means of picketing or bannering

announce their grievances to the public and thus persuade or seek to persuade

prospective employees as well as prospective customers of the person against whom

the picketing or bannering is directed from dealing with such person.” Id. at paragraph

one of the syllabus. “Picketing or bannering as a means of exercising the right of free

speech will be afforded constitutional protection so long as it is lawfully conducted, but

the right of free speech is predicated on the lawful exercise of such right, and if, through

conspiracy or unlawful conduct, the result of its exercise by such means unlawfully

injures another in his property rights, the guaranty ceases and the exercise of the

claimed right by such means may be enjoined or prohibited.” Id. at paragraph four of

the syllabus.

       {¶47} The Seventh District also relied heavily on Carpenters & Joiners Union of

Am., Local No. 213 v. Ritter’s Café, 315 U.S. 722 (1942). In Ritter’s Café, a Texas state

court enjoined a union that picketed outside a restaurant. The owner of the restaurant

had permitted the hiring of non-union workers to construct an unrelated building at

another location. The United States Supreme Court upheld the state court’s decision.

Again, while this case recognized the states’ right to regulate some forms of secondary

activity, the specific prohibition that was upheld was characterized by the Supreme

Court as “the exertion of concerted pressure directed at the business, wholly outside the



                                            17
economic context of the real dispute, of a person whose relation to the dispute arises

from his business dealings with one of the disputants.” Id. at 726 (emphasis added).

      {¶48} Also contrary to the Seventh District’s broad statements regarding

secondary activity, the Ritter’s Café Court expounded that “[t]he constitutional right to

communicate peaceably to the public the facts of a legitimate dispute is not lost merely

because a labor dispute is involved, or because the communication takes the form of

picketing, even when the communication does not concern a dispute between an

employer and those directly employed by him.” Id. at 725, citing Thornhill v. Alabama,

310 U.S. 88 (1940) and Am. Fedn. of Labor v. Swing, 312 U.S. 321 (1941).

      {¶49} We must further note that the Ritter’s Café opinion is of limited

precedential value, as it was decided prior to the enactment of the National Labor

Relations Act (“NLRA”) and the United States Supreme Court’s delineation of prohibited

and permitted secondary activity. The current version of this federal statute, which

prohibits certain secondary activity, was established in 1959 pursuant to the Landrum-

Griffin amendments to the NLRA. See Natl. Labor Relations Bd. v. Retail Store Emps.

Union, Local 1001, 447 U.S. 607, 615, fn. 10 (1980) (“Retail Store”).         Specifically,

Section 8(b)(4)(ii)(B) of the NLRA (codified at 29 U.S.C. 158(b)(4)(ii)(B)) makes it an

“unfair labor practice for a labor organization or its agents * * * to threaten, coerce, or

restrain” a person not party to a labor dispute “where * * * an object thereof is * * *

forcing or requiring any person to cease using, selling, handling, transporting, or

otherwise dealing in the products of any other producer, processor, or manufacturer, or

to cease doing business with any other person * * *.”




                                            18
       {¶50} In Retail Store, the United States Supreme Court recognized that section

8(b)(4)(ii)(B) of the NLRA “does not prohibit all peaceful picketing at secondary sites.”
Id. at 611 (emphasis added), citing Natl. Labor Relations Bd. v. Fruit & Vegetable

Packers & Warehousemen, Local 760, 377 U.S. 58 (1964) (“Tree Fruits”). Rather, “the

statute directed to an ‘isolated evil,’” which is the “use of secondary picketing ‘to

persuade the customers of the secondary employer to cease trading with him in order to

force him to cease dealing with, or to put pressure upon, the primary employer.’” Id. at

612, quoting Tree Fruits, supra, at 63.

       {¶51} After Retail Store, the United States Supreme Court announced: “We have

consistently rejected the claim that secondary picketing by labor unions in violation of §

8(b)(4) is protected activity under the First Amendment. It would seem even clearer that

conduct designed not to communicate but to coerce merits still less consideration under

the First Amendment.” Internatl. Longshoremen’s Assn., AFL–CIO v. Allied Internatl.,

Inc., 456 U.S. 212, 226 (1982) (emphasis added), citing Retail Store at 616 and Tree

Fruits at 63, supra, and Am. Radio Assn., AFL-CIO v. Mobile S.S. Assn., Inc., 419 U.S.
215, 229-231 (1974).

       {¶52} Section 8(b)(4)(ii)(B) of the NLRA is expressly limited to “threats,”

“coercion,” or “restraint.”   The case law cited above is similarly limited to unlawful

behavior or unlawful objectives. The Supreme Court of the United States has further

“recognized the constitutional right of states to proscribe picketing in furtherance of

comparably unlawful objectives” as described in that section. IBEW v. NLRB, supra, at

705 (emphasis added). The Court has cautioned, however, that even this language is

“‘nonspecific, indeed vague,’ and should be interpreted with ‘caution’ and not given a




                                            19
‘broad sweep.’ Edward J. DeBartolo Corp. v. Florida Gulf Coast Bldg. & Constr. Trades

Council, 485 U.S. 568, 578 (1988), quoting Natl. Labor Relations Bd. v. Drivers,

Chauffeurs, Helpers, Local Union No. 639, 362 U.S. 274, 290 (1960).

       {¶53} R.C. 4117.11(B)(7) does not contain any such limiting language. Again,

R.C. 4117.11(B)(7)’s restriction on picketing broadly states that “[i]t is an unfair labor

practice for an employee organization, its agents, or representatives, or public

employees to: * * * [i]nduce or encourage any individual in connection with a labor

relations dispute to picket the residence or any place of private employment of any

public official or representative of the public employer[.]”

       {¶54} Nevertheless, in Harrison Hills, the Seventh District attempted to liken the

NLRA prohibition with that found in R.C. 4117.11(B)(7): “This picketing of the private

employer [under (B)(7)] seeks to draw a neutral into the collective bargaining strife

against his will and influence or coerce that neutral into pressuring its employee in order

to avoid the negative effects of a picket line.” Harrison Hills, supra, at ¶34.

       {¶55} Because R.C. 4117.11(B)(7) does not merely prohibit the act of

influencing or coercing a neutral against his or her will, we reject this comparison and

are unable to rely on these cases to conclude that the entirety of (B)(7) should not be

subjected to strict scrutiny.

           The Association Did Not Induce or Encourage Secondary Picketing

       {¶56} There is also a critical factual distinction not addressed in Harrison Hills,

namely that the picketing was of a Board member conducted at the Board member’s

place of employment, not of the Board member’s private employer.                  Unlike the

prohibited secondary picketing or boycott activities discussed above, the picketing here




                                             20
was not directed to a third-party employer in connection with the business of the Board,

with the underlying labor dispute, or with that employer’s business or products. The

third-party employer and its business were not targeted in any way. The Board member

simply worked there, the Association members held signs that read “Board Unfair to

Workers,” and the picketing was done on the public street or sidewalk.

       {¶57} We conclude the activity that occurred here was not secondary picketing,

at all; nor was it “akin to” secondary picketing, as found by the Seventh District. Further,

because the restriction in (B)(7) is content based and encompasses the encouragement

or incitement of lawful secondary picketing, the entire restriction is presumed invalid and

subject to strict scrutiny.

                                   Strict Scrutiny Review

       {¶58} To overcome the presumption of unconstitutionality, the government must

demonstrate that the regulation is (1) necessary to serve a compelling state interest and

(2) narrowly tailored to achieve that interest by the least restrictive means. Perry at 45

and United Elec. at 352, supra.

                                  Compelling State Interest

       {¶59} SERB and the Board contend the governmental interests the statute

seeks to serve are (1) maintaining the residential privacy rights of public employer

representatives; (2) encouraging private citizens to serve as public officials; and (3)

preserving labor peace. The state is primarily concerned that, although government

employees have been granted the right to unionize and strike, public service will be

deterred if the state is not careful to protect the private lives of its public servants.




                                               21
       {¶60} We recognize, as higher courts have before us, that protecting individual

privacy is indeed a “significant” governmental interest. The United States Supreme

Court has “often declared that ‘[a] state or municipality may protect individual privacy by

enacting reasonable time, place, and manner regulations[.]’”       Carey, supra, at 470,

quoting Erznoznik, supra, at 209. The governmental interest in protecting the “‘“well-

being, tranquility, and privacy of the home”’” has also been recognized as “significant”

by the Supreme Court of Ohio. Seven Hills, supra, at 309, quoting Frisby, supra, at

484, quoting Carey, supra, at 471.

       {¶61} Nevertheless, the Supreme Court of Ohio has determined that protecting

residential privacy is not a “compelling” governmental interest, recognizing that the

United States Supreme Court has “expressly preserved the right of protesters to march

through a residential neighborhood or go door-to-door within the residential

neighborhood regardless of the residents’ rights to privacy and well-being.” Id., citing

Frisby, supra, at 483-484; accord Kirkeby v. Furness, 92 F.3d 655, 659 (9th Cir.1996)

(noting the U.S. Supreme Court has never held this to be a compelling interest).

       {¶62} We also agree with the Eighth Appellate District, that “the state’s broad

declarations about the government’s interest in preserving labor peace are too vague to

qualify as compelling interests.” United Elec., supra, at 353 (citation omitted). “The law

does not require peace at any price. Nor is peace to be defined as the absence of

dispute.” Id.

       {¶63} In fact, the Supreme Court of the United States recognized long ago that

“a function of free speech under our system of government is to invite dispute.”

Terminiello v. Chicago, 337 U.S. 1, 4 (1949). According to the Court:




                                            22
               It may indeed best serve its high purpose when it induces a
               condition of unrest, creates dissatisfaction with conditions as they
               are, or even stirs people to anger. Speech is often provocative and
               challenging. It may strike at prejudices and preconceptions and
               have profound unsettling effects as it presses for acceptance of an
               idea. That is why freedom of speech, though not absolute, is
               nevertheless protected against censorship or punishment, unless
               shown likely to produce a clear and present danger of a serious
               substantive evil that rises far above public inconvenience,
               annoyance, or unrest.
Id. (internal citations omitted).

       {¶64} Further, the Court has held that “[p]redictions about imminent disruption

from picketing involve judgments appropriately made on an individualized basis, not by

means of broad classifications, especially those based on subject matter.” Mosley,

supra, at 100-101.        “‘In our system, undifferentiated fear or apprehension of

disturbance is not enough to overcome the right to freedom of expression.’ Some

labor picketing is peaceful, some disorderly; the same is true of picketing on other

themes.” Id. at 101, quoting Tinker v. Des Moines Indep. Community School Dist., 393
U.S. 503, 508 (1969).

       {¶65} The people of Ohio, through the state constitution, have expressed their

desire to assure the equal protection and benefit of the law, to protect free speech, and

to allow for legislation concerning employees’ welfare and rights.              The Ohio

Constitution is much more detailed in its protection of freedom of speech than the First

Amendment to the United States Constitution, stating as follows: “Every citizen may

freely speak, write, and publish his sentiments on all subjects, being responsible for the

abuse of the right; and no law shall be passed to restrain or abridge the liberty of

speech, or of the press. * * *” Ohio Constitution, Article I, Section 11. Additionally, the

Ohio Constitution addresses the welfare and rights of employees, providing that “[l]aws



                                            23
may be passed fixing and regulating the hours of labor, establishing a minimum wage,

and providing for the comfort, health, safety and general welfare of all employees; and

no other provision of the constitution shall impair or limit this power.”           Ohio

Constitution, Article II, Section 34.

       {¶66} In light of the above constitutional protections, we conclude that SERB

has failed to meet its burden to establish that R.C. 4117.11(B)(7) is necessary to serve

a compelling state interest.

                                        Narrowly Tailored

       {¶67} Even if SERB had established such an interest, R.C. 4117.11(B)(7) is not

narrowly tailored to achieve that interest by the least restrictive means.

       {¶68} First, “[t]he state’s interest in labor peace is similarly covered by other

sections of Ohio’s collective bargaining law, which is to be liberally construed to

promote orderly and constructive relationships between public employees and their

employers.” United Elec., supra, at 354, citing R.C. 4117.22. And “[w]e already have

residential ordinances and a criminal code to preserve law and order and residential

privacy.    Moreover, these regulations, which focus on a specific abuse, deal

evenhandedly with picketing in general, regardless of subject matter.” Id. at 353, citing

Carey, supra, at 462.

       {¶69} Second, in contrast to the prohibited secondary picketing discussed

above, R.C. 4117.11(B)(7) contains no specificity regarding the picketer’s conduct (e.g.,

threats, coercion, or restraint) or the picketer’s objective (e.g., to force or require

cessation of business activity), nor does it draw any distinction regarding the picketer’s

target (e.g., the private employer’s business or products).




                                               24
         {¶70} As a result, (B)(7) prohibits the activity involved in this case, which did not

involve threats, coercion, or restraint, was not intended to force or require cessation of

the private employer’s business activity, and was directed at the individual Board

member rather than at the private employer, its business, or even its products. In

essence, (B)(7) also prohibits lawful secondary picketing and, as here, conduct that

cannot even be fairly classified as secondary picketing.

         {¶71} Further, there were readily available and significantly less restrictive

alternatives to reach only activity that the Supreme Court of the United States has

previously found to constitute prohibited secondary picketing. For example, in Boos v.

Barry, the Court found that a statute prohibiting the display of signs critical of a foreign

government within 500 feet of an embassy was not narrowly tailored in light of an

analogous statute that prohibited only intimidation, coercion, threats, harassment, and

obstruction. Boos, supra, at 313, 324-325. Here, the General Assembly could have

implemented restrictions similar to those set forth in the NLRA and as interpreted by the

Court.

         {¶72} As Justice Black noted in his concurrence in the Tree Fruits case,

legislation restricting the union’s ability to disseminate information about a labor dispute

via secondary, non-coercive picketing in a public forum on a public street or sidewalk

results in “neither a case in which picketing is banned because the picketers are asking

others to do something unlawful nor a case in which all picketing is, for reasons of

public order, banned. Instead, we have a case in which picketing, otherwise lawful, is

banned only when the picketers express particular views. The result is an abridgment

of the freedom of these picketers to tell a part of the public their side of a labor




                                              25
controversy, a subject the free discussion of which is protected by the First

Amendment.” Tree Fruits, supra, at 79 (Black, J., concurring).

                                     Conclusion

       {¶73} Given the rights secured by the federal and state Constitutions, and

without the underpinning of a compelling state interest and a narrowly tailored statute,

R.C. 4117.11(B)(7)’s restrictions on inducing and encouraging picketing cannot

withstand strict scrutiny.

       {¶74} The Association’s sole assignment of error is well taken. It was error for

the lower court to uphold SERB’s decision that the Association committed an unfair

labor practice when it induced or encouraged the Association members to picket the

residences and place of private employment of the Board members.

       {¶75} The judgment of the Portage County Court of Common Pleas is reversed.

This matter is remanded to the trial court for further proceedings consistent with this

opinion.



THOMAS R. WRIGHT, J., concurs,

MARY JANE TRAPP, J., concurs with a Concurring Opinion.


                               ____________________


MARY JANE TRAPP, J., concurs with a Concurring Opinion.

       {¶76} I concur with the analysis and judgment of the court in determining that

R.C. 4117.11(B)(7)’s picketing restrictions do not serve a compelling state interest and




                                          26
are not narrowly tailored to survive a constitutional challenge. I write separately to

expand upon the discussion of the important constitutional issues this case presents.

                                  Identity of the Speaker

       {¶77} It is critical to add to this court’s analysis that a more recent line of First

Amendment cases supports a finding that R.C. 4117.11(B)(7), in addition to being a

content-based restriction, constitutes a constitutionally infirm restriction based on the

identity of the speaker.

       {¶78} In Mahoning Edn. Assn. of Dev. Disabilities v. State Emp. Relations Bd.,

7th Dist. Mahoning No. 11 MA 52, 2012-Ohio-3000 (“MEADD I”), the Seventh District

found that the singling out of public employee organizations and public employees in

R.C. 4117.11(B)(8) constitutes a restriction based on the identity of the speaker and

applied strict scrutiny. See id. at ¶21.

       {¶79} It supported this determination by citing the Supreme Court of the United

States’ more recent First Amendment jurisprudence in other contexts. See, e.g., Sorrell

v. IMS Health Inc., 564 U.S. 552, 565 (2011), quoting R.A.V. v. St. Paul, 505 U.S. 377,

391 (1992)     (holding that law targeting certain speakers and their messages for

disfavored treatment was “‘actual viewpoint discrimination’”); Turner Broadcasting Sys.,

Inc. v. Fed. Communications Comm., 512 U.S. 622, 658 (1994) (reaffirming its holding

in Buckley v. Valeo, 424 U.S. 1 (1976), that “speaker-based laws demand strict scrutiny

when they reflect the Government’s preference for the substance of what the favored

speakers have to say (or aversion to what the disfavored speakers have to say)”);

Cincinnati v. Discovery Network, Inc., 507 U.S. 410, 429-430 (1993) (holding that a

law’s burden on commercial handbills that does not burden an ordinary newspaper is a




                                            27
type of content-based law subject to strict scrutiny); and most notably, Citizens United v.

Fed. Election Comm., 558 U.S. 310, 340 (2010) (holding that “restrictions distinguishing

among different speakers, allowing speech by some but not others” are prohibited).

       {¶80} As Justice Kennedy observed in writing for the court in Citizens United:

       {¶81} “Premised on mistrust of governmental power, the First Amendment

stands against attempts to disfavor certain subjects or viewpoints. Prohibited, too, are

restrictions distinguishing among different speakers, allowing speech by some but not

others. As instruments to censor, these categories are interrelated: Speech restrictions

based on the identity of the speaker are all too often simply a means to control content.

       {¶82} “Quite apart from the purpose or effect of regulating content, moreover,

the Government may commit a constitutional wrong when by law it identifies certain

preferred speakers. By taking the right to speak from some and giving it to others, the

Government deprives the disadvantaged person or class of the right to use speech to

strive to establish worth, standing, and respect for the speaker’s voice.              The

Government may not by these means deprive the public of the right and privilege to

determine for itself what speech and speakers are worthy of consideration. The First

Amendment protects speech and speaker, and the ideas that flow from each.”

(Citations omitted.) Id. at 340-341.

       {¶83} MEADD I involved the constitutionality of R.C. 4117.11(B)(8), which

imposes notice requirements when an employee organization (including its agents or

representatives) or public employees “[e]ngage in any picketing, striking, or other

concerted refusal to work * * *.” However, the language regarding the identity of the

speaker is set forth in subsection (B), which applies equally to both (B)(7) and (B)(8).




                                            28
       {¶84} The Supreme Court of Ohio affirmed the Seventh District’s judgment in

MEADD I on non-constitutional grounds, finding that R.C. 4117.11(B)(8) did not apply to

“picketing that is merely information in nature” as opposed to “picketing related to a

work stoppage, strike, or refusal to work” due to the modifying language “or other

concerted refusal to work.” Mahoning Edn. Assn. of Dev. Disabilities v. State Emp.

Relations Bd., 137 Ohio St. 3d 257, 2013-Ohio-4654, ¶4, 15 (“MEADD II”). However, the

picketing restriction in R.C. 4117.11(B)(7) does not contain this language, so it is not

susceptible to the same limiting construction. See Harrison Hills Teachers Assn. v.

State Emp. Relations Bd., 7th Dist. Harrison No. 15 HA 0008, 2016-Ohio-4661, ¶11, fn.

3 (noting that the restriction in R.C. 4117.11(B)(7) encompasses informational

picketing).

       {¶85} As the Seventh District noted in MEADD I, the statute “singles out a

certain type of speaker:     a public employee organization and the public employees

themselves. That is, anyone can picket * * * except public employees and their union * *

*. Thus, * * * it creates a disfavored speaker by discriminating against public employees

and their unions * * *.” Id. at ¶21.

       {¶86} Accordingly, I would find that R.C. 4117.11(B)(7) also constitutes an

unconstitutional restriction based on the identity of the speaker.

                                  Governmental Interests

       {¶87} I also wish to elaborate on the discussion of the governmental interests

that R.C. 4117.11(B)(7) purportedly serves.

       {¶88} As this court’s opinion notes, SERB and the Board posit that R.C.

4117.11(B)(7) serves three state interests: (1) maintaining the residential privacy rights




                                            29
of the public employer representative; (2) encouraging public service; and (3) preserving

labor peace. SERB and the Board must demonstrate, as opposed to merely assert, the

compelling nature of these interests. United Elec., Radio & Machine Workers of Am. v.

State Emp. Relations Bd., 126 Ohio App. 3d 345, 352 (8th Dist.1998) (“United Elec.”).

       {¶89} It should be further noted that the first interest expressly relates to R.C.

4117.11(B)(7)’s restriction on residential picketing, so only the second and third interest

could potentially apply to its restriction on picketing a place of private employment.

       {¶90} With respect to the second asserted interest of encouraging public

service, SERB has cited no legal authority recognizing such an interest as compelling.

In fact, the Eighth District determined in United Elec. that such an interest did not qualify

as compelling. See id. at 353 (“There is no evidence that encouraging citizens to serve

as officials of public employers is a ‘compelling’ state interest, although it may be a

desirable goal”).

       {¶91} I would find this interest to be, at most, significant but not compelling, nor

is the statute’s restriction narrowly tailored, inasmuch as the interest is already

addressed by existing public peace and safety statutes and ordinances.

       {¶92} With respect to the third interest of preserving labor peace, I disagree with

SERB’s position that a prohibition of secondary picketing by labor unions, generally, and

at a board member’s place of private employment, specifically, serves a compelling

state interest in preserving the ability of “neutral employers, employees and consumers

to remain free from coerced participation in industrial strife.”

       {¶93} In support of this proposition, SERB quotes the Supreme Court of the

United States’ decision N.A.A.C.P. v. Claiborne Hardware Co., 458 U.S. 886 (1982).




                                             30
The court’s 1982 decision in Claiborne distinguished commercial speech and political

speech. See id. at 913. According to the court, picketing may be regulated or even

prohibited because states have broad power to regulate economic activity, but there is

not a “comparable right to prohibit peaceful political activity.” Id.

       {¶94} The court’s more modern First Amendment cases, particularly Citizens

United and Sorrell, have moved far beyond Claiborne’s distinctions. See United Elec. at

352, fn. 2 (noting that many labor picketing cases “were decided prior to modern

Supreme       Court   jurisprudence   which     applies   the   content-based/content-neutral

analysis”).

       {¶95} For instance, the court’s analysis regarding the identity of the speaker

articulated in Citizens United led to a declaration that corporate independent campaign

expenditures are a form of protected political speech meriting the highest form of

scrutiny. See id. at 365. The court forcefully declared that the government may not

suppress political speech on the basis of the identity of the speaker, be it a corporation,

a labor union, or other association. Id.   The political speech in that case was

expenditures for electioneering communications. Id. at 337.

       {¶96} The court further noted that it has upheld some speech restrictions that

disadvantage certain persons based on an interest in allowing governmental entities to

perform “certain governmental functions that cannot operate without some restrictions

on particular kinds of speech.” Id. at 341. However, one would be hard-pressed to

identify a governmental function (or for that matter, a private business’ operations) that

would be disabled by union members engaging in informational picketing at either a

board member’s place of employment about the board member’s action taken as a




                                               31
board member, as opposed to informational picketing by a non-union advocacy group

about the same subject at that same board member’s place of employment.

       {¶97} In Sorrell, addressing commercial speech, the court held that Vermont’s

statute restricting the sale, disclosure, and use of pharmacy records for marketing

purposes imposed a specific, content and speaker-based restriction on free speech

meriting heightened judicial scrutiny. Id. at 557.

       {¶98} In regard to non-labor union picketing, the court has determined that

picketing at a soldier’s funeral with signs displaying negative, “hyperbolic rhetoric” about

the Catholic Church, sexual orientation, 9/11, and dead soldiers was entitled to “special

protection” under the First Amendment because it was speech at a public place on a

matter of public concern, as opposed to matters of purely private significance, subject

only to reasonable time, place, or manner restrictions. Snyder v. Phelps, 562 U.S. 443,

458 (2011).

       {¶99} As this court’s opinion correctly notes, the prohibition in section

8(b)(4)(ii)(B) of the NLRA is expressly limited to “threats,” “coercion,” or “restraint,” and

the Supreme Court of the United States has cautioned that this language is

“nonspecific, indeed vague,” and should be interpreted with “caution” and not given a

“broad sweep.” Natl. Labor Relations Bd. v. Drivers, Chauffeurs, Helpers, Local Union

No. 639, 362 U.S. 274, 290 (1960).

       {¶100} Despite the court’s limiting constructions, however, commentators have

questioned the constitutionality of section 8(b)(4)(ii)(B) in light of the court’s modern

First Amendment jurisprudence. See generally Joseph L. Guza, Comment, A Cure for

Laryngitis: A First Amendment Challenge to the NLRA’s Ban on Secondary Picketing,




                                             32
59 Buff.L.Rev. 1267 (Dec.2011); Zoran Tasic, Note, The Speaker the Court Forgot: Re-

evaluating NLRA Section 8(B)(4)(B)’s Secondary Boycott Restrictions in Light of

Citizens United and Sorrell, 90 Wash.U.L.Rev. 237 (2012).

                                     Ohio Protections

       {¶101} Finally, I believe the interests that R.C. 4117.11(B)(7) purportedly serves

must also be considered in relation to the protections under Ohio law.

       {¶102} As this court’s opinion aptly notes, Section 11, Article I, of our state

Constitution is much more detailed in its protections than the First Amendment to the

Federal Constitution, stating, in relevant part, as follows:

       {¶103} “Every citizen may freely speak, write, and publish his sentiments on all

subjects, being responsible for the abuse of the right; and no law shall be passed to

restrain or abridge the liberty of speech, or of the press.”

       {¶104} Notably, this section specifically protects the right to “publish.” Id.

“Publication” is defined as the “act or process of publishing; a published work.”

Merriam-Webster, https://www.merriam-webster.com/dictionary/publication (accessed

Dec. 17, 2020).     “Publish” is defined as “to make generally known; to make public

announcement of; to place before the public: disseminate.” Id., https://www.merriam-

webster.com/dictionary/publish (accessed Dec. 17, 2020). Picketing is one method of

publication of one’s sentiments.

       {¶105} It is important to recognize that the word “publish” was not included in the

state’s original Constitution of 1802. See Ohio Constitution of 1802, Article VIII, Section

6. It was added in 1851, as a part of the overarching sentiment from the constitutional

convention of 1850 to create a more democratic system of government.             The new




                                             33
Constitution also gave Ohio voters the right to elect the governor, other high-ranking

state officials, and judges. See Ohio Constitution, Article III, Section 1, and Article IV,

Section 6. The voters had to approve all constitutional amendments in the future and

received the option to call a new constitutional convention every twenty years. See

Ohio Constitution, Article XVI, Sections 1 and 3.

      {¶106} As this court’s opinion further notes, the Ohio Constitution also addresses

the welfare and rights of employees. Specifically, Article II was added after the Ohio

Constitutional Convention of 1912, which was called in large part as a result of the

Progressive movement seeking social and political reform, especially in the areas of

women’s rights and organized labor. As this court has previously explained:

      {¶107} “‘Among those provisions [dealing with the welfare and rights of

employees drafted and recommended for adoption at the Ohio Constitutional

Convention of 1912] was Section 33, Article II, dealing with mechanics’ liens; Section

35, Article II, authorizing a workers’ compensation system; Section 37, Article II,

providing for an eight-hour day for employees engaged in public works; and Section 41,

Article II, setting forth restraints upon the exploitation of prison labor for competitive

advantage.

      {¶108} “‘Probably the most comprehensive of the provisions was Section 34,

Article II, which manifested the broad purpose of proclaiming and securing to the

General Assembly the power to enact legislation establishing employee rights and

protections.’” (Emphasis sic.) Am. Fedn. of State, Cty. & Mun. Emps. Local # 74 v.

Warren, 177 Ohio App. 3d 530, 2008-Ohio-3905, ¶47-48 (11th Dist.), quoting Kettering

v. State Emp. Relations Bd., 26 Ohio St. 3d 50, 57 (1986) (Douglas, J., concurring).




                                            34
       {¶109} As recognized by the Seventh District in Harrison Hills, the NLRA does not

apply to public employees. Id. at ¶32.   Thus, various states, including Ohio, have

enacted collective bargaining laws to govern labor relations disputes between public

employees and public employers. Id.

       {¶110} R.C. 4117.11(B) was enacted in 1984 as part of the Public Employees

Collective Bargaining Act (the “Act”), which is codified in R.C. Chapter 4117.           See

Kettering at 50. According to the Supreme Court of Ohio, “[t]he Act was designed to

‘minimize the possibility of public-sector labor disputes,’ to bring ‘stability and clarity to

an area where there had been none,’ and to ‘facilitate the determination of the rights

and obligations of government employees and employers, and give them more time to

provide safety, education, sanitation, and other important services.’” Id. at 55, quoting

State ex rel. Dayton Fraternal Order of Police Lodge No. 44 v. State Emp. Relations

Bd., 22 Ohio St. 3d 1, 5 (1986). In addition, “the Act assures that both public employers

and employees will be accorded many of the same rights and be governed by many of

the same responsibilities as employees and employers in the non-public sector.”

Dayton Fraternal Order at 5.

       {¶111} The court characterized the Act as the General Assembly’s exercise of its

“police power to promote the general safety and welfare.” Id. And according to the

General Assembly, the Act is to be liberally construed to promote “orderly and

constructive relationships between all public employees and their employers.” R.C.

4117.22.

       {¶112} Accordingly, I would also conclude that SERB has failed to meet its

burden under Ohio law to establish that R.C. 4117.11(B)(7) is necessary to serve a




                                              35
compelling state interest and is narrowly tailored to achieve that interest by the least

restrictive means.




                                          36